Name: Commission Regulation (EC) No 2094/97 of 24 October 1997 on a tendering procedure for the subsidy on the export of husked long grain rice to RÃ ©union and repealing Regulation (EEC) No 2879/92
 Type: Regulation
 Subject Matter: trade policy;  trade;  plant product;  Africa
 Date Published: nan

 L 292/ 14 EN Official Journal of the European Communities 25 . 10 . 97 COMMISSION REGULATION (EC) No 2094/97 of 24 October 1997 on a tendering procedure for the subsidy on the export of husked long grain rice to Reunion and repealing Regulation (EEC) No 2879/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular Article 10 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 2692/89 (2) lays down detailed rules for exports of rice to Reunion; Whereas examination of the supply situation on the island of Reunion shows a shortage of rice ; whereas, in view of the availability of rice on the Community market, Reunion should be allowed to obtain supplies on that market; whereas, because of the special situation of Reunion , it is appropriate to limit the quantities to be exported and, therefore , to fix the amount of the subsidy by tendering procedure; Whereas, for the sake of clarity, Commission Regulation (EEC) No 2879/92 of 1 October 1992 fixing the subsidy for consignments of rice and broken rice to Reunion (3) should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION: Article 1 1 . A tendering procedure is hereby opened for the subsidy for the export of husked long grain rice falling within CN code 1006 20 98 , referred to in Article 10 ( 1 ) of Regulation (EC) No 3072/95, to Reunion . 2. The tendering procedure referred to in paragraph 1 shall be open until 25 June 1998 . During that period, weekly awards of contract shall be made for which the date for submission of tenders shall be set out in the notice of invitation to tender. 3 . The tendering procedure shall take place in ac ­ cordance with the provisions of Regulation (EEC) No 2692/87 and this Regulation . Article 2 A tender shall be admissible only if it covers a quantity of at least 50 tonnes but not more than 3 000 tonnes . Article 3 The security referred to in Article 7 (3) (a) of Regulation (EEC) No 2692/89 shall be ECU 20 per tonne . Article 4 The subsidy documents issued in the context of this tendering procedure shall , for the purposes of determin ­ ing their period of validity, be considered as having been issued on the final day of the period for the submission of tenders. Article 5 Tenders must reach the Commission via the Member States not later than one and a half hours after expiry of the time limit for weekly submission of tenders as laid down in the notice of invitation to tender. They must be transmitted in accordance with the table given in the Annex. If no tenders are submitted, Member States shall inform the Commission accordingly within the same time limit as that given in the proceeding paragraph . Article 6 The time laid down for submitting tenders shall be Belgian time . Article 7 1 . On the basis of tenders submitted, the Commission shall decide in accordance within the procedure laid down in Article 22 of Regulation (EC) No 3072/95 :  either to fix a maximum subsidy;  or not to take any action on the tenders. 2 . Where a maximum subsidy is fixed, an award shall be made to the tenderer or tenderers whose tenders are at or below the maximum subsidy level . Article 8 The time limit for submission of tenders for the first partial award shall expire on 6 November 1997 at 10 a.m . The final date for submission of tenders shall be 25 June 1998 . Article 9 Regulation (EEC) No 2879/92 is hereby repealed . Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ L 329 , 30 . 12 . 1995, p . 18 . (2) OJ L 261 , 7 . 9 . 1989, p . 8 . b) OJ L 287, 2. 10 . 1992, p . 10 . 25 . 10 . 97 I EN I Official Journal of the European Communities L 292/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 October 1997. For the Commission Franz FISCHLER Member of the Commission ANNEX Weekly award for the subsidy for the export of husked long grain rice to Reunion Deadline for the submission of tenders (date/time) 1 2 3 Serial numbers Quantities Amount of subsidy of tenderers (tonnes) (ECU/tonne) 1 2 3 4 5 etc.